                        1:18IN THE UNITED STATES DISTRICT COURT
                                         For The
                             EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                    Case No. 1:18-po-00249-SAB

                  Plaintiff,                 DEFENDANT’S SECOND STATUS REPORT
v.                                           ON UNSUPERVISED PROBATION

ALVARO MARIN,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits his status report on

unsupervised probation:

       Convicted of:                Carrying or Possessing a Loaded Weapon in a Motor Vehicle,
                                    Vessel or other Mode of Transportation,
                                    in violation of 36 C.F.R. § 2.4(c)
       Sentence Date:               April 4, 2018
       Review Hearing Date:         March 19, 2020
       Probation Expires On:        April 3, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; and

☒      Monetary Fines & Penalties in Total Amount of: $610 which Total Amount is made up of a
       Fine: $ 600 Special Assessment: $10

☒      Payment schedule: of $60 per month by the 15th of each month.

☒      Other Conditions: The Defendant shall obtain a valid driver’s license by July 29, 2019 and
       show proof of the same to the Court (ECF No. 18).

COMPLIANCE:

☒      Defendant has completed all conditions of probation described-above.
GOVERNMENT POSITION:
☒        The Government agrees to the above-described compliance.

DATED: March 12, 2020                                   /s/ William Taylor
                                                        WILLIAM TAYLOR
                                                        Special Assistant United States Attorney

DEFENDANT’S REQUEST:

         In light of the information detailed in this status report, the defendant requests that the review

hearing set for March 19, 2020, be vacated.


DATED: March 12, 2020                                   /s/ Matthew Lemke
                                                        MATTHEW LEMKE
                                                        Assistant Federal Defender
                                                        Attorney for Defendant


                                                  ORDER

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☒      GRANTED. The Review Hearing set for 3/19/2020 is hereby vacated.


         ☐      DENIED.


IT IS SO ORDERED.

Dated:       March 13, 2020
                                                     UNITED STATES MAGISTRATE JUDGE




                                                    2 of 2
